Citation Nr: 0833995	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  00-21 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for avascular necrosis 
(AVN) of the hips.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to May 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied reopening the veteran's 
claim of entitlement to service connection for AVN.

The veteran offered testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in August 
2002.  The hearing transcript is associated with the claims 
folder.

In August 2003, the Board reopened the claim for service 
connection for AVN of the hips and remanded the case for 
additional development and adjudicative action.  In a June 
2004 decision, the Board once again remanded the appeal.

In a September 2005 decision, the Board denied the claim of 
entitlement to service connection for AVN of the hips.  A 
timely appeal of that decision was filed to the United States 
Court of Appeals for Veterans Claims (Court).

While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's September 2005 decision and remand the veteran's 
claim for further development and readjudication.  In March 
2007, the Court granted the joint motion, vacated the Board's 
September 2005 decision and remanded the case to the Board 
for compliance with directives that were specified by the 
Court.

In February 2008, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further development.




FINDING OF FACT

The veteran's AVN of the hips results from his voluntary and 
willful drinking to excess during service. 


CONCLUSION OF LAW

Service connection for AVN of the hips is not warranted.  
38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.301, 3.303, 3.307, 3.309 (2007); Allen (William F.) v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the procedural history of this matter reflects 
that the Board denied service connection for AVN of the hips 
in February 1998 based on a finding of no nexus between AVN 
and service.  The veteran appealed the matter to the Court 
and, in June 2000, the Court affirmed the Board's decision.  
In the interim, the veteran attempted to reopen the claim.  
The current appeal before the Board stems from a December 
1998 RO rating decision denying the application to reopen.  
The Board reopened the claim in an August 2003 decision. 

In March 2005, the RO issued an Administrative Decision 
finding that the veteran's condition of AVN of the hips due 
to alcohol consumption was not incurred in the line of duty.

The veteran contends that he developed AVN of the hips as a 
result of his drinking of alcoholic beverages in service.  
His representative urges that the veteran's drinking as 
detailed in his hearing testimony and in buddy statements 
submitted to the record form a compelling basis to conclude 
that he drank enough alcohol in service to warrant a 
conclusion that AVN of hips was due to this alcohol use, but 
not so much as to constitute alcohol "abuse." 

The basic wartime and peacetime service connection 
entitlement statutes are set forth in 38 U.S.C.A. §§ 1110 and 
1131.  For ease of reference, the Board will refer to 
38 U.S.C.A. § 1110 as both entitlement statutes have equal 
application and results on the facts of this case.  Section 
1110 reads as follows:

For disability resulting from personal injury 
suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the 
active military, naval, or air service, during a 
period of war, the United States will pay to any 
veteran thus disabled and who was discharged or 
released under conditions other than dishonorable 
from the period of service in which said injury or 
disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided 
in this subchapter, but no compensation shall be 
paid if the disability is a result of the 
veteran's own willful misconduct or abuse of 
alcohol or drugs.

The language of this statute which states "no compensation 
shall be paid if the disability is a result of the veteran's 
.. abuse of alcohol or drugs..." arises from an amendment to 
38 U.S.C.A. § 1110 by the Omnibus Budget and Reconciliation 
Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 
1388-351 (1990) (OBRA).  See H.R. CONF. REP. NO. 964, 101st 
Cong., 2nd Sess. 1997 (1990), reprinted in 1990 U.S.C.C.A.N. 
2374, 2702.  This amendment applies only to claims filed 
after October 31, 1990.  See OBRA, § 8052(b).  As noted 
above, the current claim on appeal was filed in 1998, and is 
controlled by the OBRA amendments.

The regulatory provisions of 38 C.F.R. § 3.301 address line 
of duty and misconduct determinations.  Under 38 C.F.R. 
§ 3.301(a), direct service connection may be granted only 
when a disability or cause of death was incurred or 
aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  See also 38 C.F.R. § 3.1(m).

The provisions of 38 C.F.R. § 3.301(d), which specifically 
address line of duty determinations with respect to abuse of 
alcohol or drugs, state as follows:

Line of duty; abuse of alcohol or drugs.  An 
injury or disease incurred during active 
military, naval, or air service shall not be 
deemed to have been incurred in line of duty 
if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the 
purpose of this paragraph, alcohol abuse means 
the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient 
to cause disability to or death of the user; 
drug abuse means the use of illegal drugs 
(including prescription drugs that are 
illegally or illicitly obtained), the 
intentional use of prescription or non-
prescription drugs for a purpose other than 
the medically intended use, or the use of 
substances other than alcohol to enjoy their 
intoxicating effects.

The controlling precedential authority makes clear that 
direct service connection may not be granted for a disability 
that arises from a veteran's abuse of alcohol or drugs.  
Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 
2001).  The Allen Court interpreted 38 U.S.C.A. § 1110 as 
precluding service connection for disability that results 
from primary alcohol abuse, which the Allen Court defined as 
"arising during service from voluntary and willful drinking 
to excess."  Id. at 1376.  In conjunction with 38 U.S.C.A. 
§ 105, the Allen Court concluded that Congress expressed a 
clear intent to preclude service connection for a primary 
alcohol abuse disability, and that primary abuse alcohol 
disability is included within section 105(a)'s and 1110's 
"express exclusion from compensation."  Id.

The Allen Court further held that section 1110 allows for 
alcohol abuse disability under one circumstance, when such 
disability arises "secondarily from or as evidence of the 
increased severity of a non-willful misconduct, service-
connected disorder."  Id. at 1378.  The Allen Court reasoned 
that a secondary alcohol abuse disability "results from" a 
line of duty disease or disability rather than as a result of 
abuse of alcohol or drugs itself.  Id.  1377-78.  In other 
words, the Allen Court determined that the language of 
section 1110 reflected a Congressional intent that the cause 
of the alcohol-related disability determined whether the 
alcohol-related disability may be compensated under the 
statute, and that there were two mutually exclusive 
categories of causation: Either the alcohol-related 
disability is due to voluntary abuse of alcohol and therefore 
noncompensable or it is due to a service-connected condition 
in which case the alcohol abuse is involuntary and the 
disability is compensable.  Id. at 1376-77.

At the outset, the Board notes that the veteran's AVN of the 
hips was first manifested nine years after his separation 
from service.  The veteran does not allege, and it is not 
shown, that the condition was first manifested during service 
or within one year from his separation from service.  He has, 
however, attempted to find medical support for his assertion 
that the disease was present in a "sub-clinical" state 
prior to 1986, and thus possibly in service.  

Although his attorney has posed the question to at least two 
private physicians, they have responded that they are unable 
to state whether the veteran's AVN was present for months or 
years prior to its discovery in 1986.  Letters of St. Elmo 
Newton III, M.D., Eric R. Anacker, M.D., and Elton J. Adams, 
M.D., received at the RO in October 1995, reflect such 
opinions.  Dr. Newton wrote in June 1994 that he did not know 
exactly when the veteran's AVN began.  He did note the 
reported history of alcohol use.  Dr. Adams wrote in August 
1994 that the veteran's AVN was likely idiopathic.  
Similarly, Dr. Anacker reported in August 1994 that the 
veteran's AVN had no known cause, as was frequently the case 
with AVN.  A VA examiner in April 2008 noted that AVN has a 
slow process of development, and that it was not a surprise 
that the veteran did not complain of hip problems in service 
or shortly thereafter.

Thus, this is not a case of service connection based on in-
service manifestation, chronicity or continuity of 
symptomatology.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  See 
also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  However, 
as indicated above, the exact onset of this disease process 
is irrelevant as the established cause of the veteran's AVN 
precludes an award of compensation in this case.

As indicated above, the veteran theorizes that his AVN of the 
hips, which first manifested many years after service, 
results from in service alcohol usage.  In support of his 
claim, he has submitted numerous medical treatise articles 
indicating that alcohol consumption is deemed a possible 
cause of AVN.  In April 2008, a VA examiner, upon examination 
of the veteran and review of the claims folder, found that it 
was more likely than not that the veteran's AVN is the result 
of his excessive alcohol intake while on active duty.  There 
is other medical opinion of record that the veteran's AVN is 
idiopathic in nature, which offers no support to this service 
connection claim.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 815 (27th ed. 1989) (defining "idiopathic" as 
"of unknown cause.")  On this record, the Board finds that 
the preponderance of the evidence establishes that the 
veteran's AVN of this hips results from his alcohol 
consumption in service.

However, as indicated above, the RO issued an Administrative 
Decision in March 2005 finding that the veteran's condition 
of AVN of the hips due to alcohol consumption was not 
incurred in the line of duty.  Therefore, the Board must 
address whether the veteran's claim of disability resulting 
from in-service alcohol usage is barred as a matter of law.

The veteran's counsel has provided extensive argument to the 
extent that the veteran's in-service consumption of alcohol 
"as a beverage" did not rise to the level of alcohol 
"abuse."  It is also argued that VA regulations are 
internally consistent with respect to the definition of 
alcohol abuse by comparing language employed in 38 C.F.R. 
§ 1.460, 38 C.F.R. § 3.301(b)(2) and 38 C.F.R. § 3.301(d).  
It is also argued that the language employed in 38 C.F.R. 
§ 3.301(d) exceeds the statutory authorization in 38 U.S.C.A. 
§§ 105, 1110 and 1131.  Finally, it is argued that a finding 
of "alcohol abuse" is exclusively a medical determination 
which should be made by a competent medical examiner in 
accord with the definition of alcohol abuse provided in the 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).

In adjudicating this case, the Board emphasizes that the 
issue in dispute is whether the veteran's alcohol-related 
disability can be deemed to have been incurred in line of 
duty.  The Board agrees with the RO's determination that 
this is not a case involving willful misconduct, so that the 
definition set forth in 38 C.F.R. § 3.301(b)(2) simply has 
no application in this case.  Rather, the applicable 
standard is set forth in 38 C.F.R. § 3.301(d), which defines 
alcohol abuse for purposes of a line of duty determination 
as "the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause 
disability to or death of the user."

The veteran has provided numerous statements for the record 
regarding his in-service alcohol usage.  In August 2002, he 
testified to steadily drinking beer 4-5 nights a week during 
service, except when aboard ship in the middle of the ocean.  
He indicated that at one point, while aboard the USS 
Sacramento, he had been drinking up to 1/2 a gallon of whiskey 
a day for an approximate 3-4 month period.  During an April 
2008 VA examination, he reported that it was common for him 
to have 3-4 day drinking binges after he turned 21 and, that 
during the last year on active duty, he was drinking 1/2 a 
gallon of whiskey a day on a regular basis.  

Other statements from the veteran include his reports to his 
treating physicians that he drank "6-8 beers on 2-3 nights a 
week for several years" (Dr. Anacker report dated August 17, 
1994), had a "history of alcohol consumption on a regular 
basis" (Dr. Newton report dated June 10, 1994), had 
"excessive alcohol intake" during service (Dr. Newton 
report dated May 27, 1998), and consumed a "substantial 
amount of alcohol in the service" (VA clinical record dated 
August 26, 1999).

With respect to his own perceptions regarding the extent of 
his in-service alcohol usage, a February 1996 private 
treatment record includes the following statement: "[the 
veteran] also notes that he's very careful to avoid alcohol 
now.  He states, in retrospect, when he was in the military 
he did drink considerably, he states he knows more than was 
good for him, and he wonders if possibly that was the cause 
of his ASEPTIC NECROSIS."  (emphasis original).

Additionally, in a statement received in July 1995, the 
veteran summarized the extent of his alcohol usage as 
follows:

After I had been out of the service for about 9 
years I had a lower back injury while I was 
working.  While being treated for the lower back 
injury it was discovered that I had Avascular 
Necrosis of the hips.  The avascular necrosis was 
first diagnosed by Dr. Anacker, who then referred 
me to Dr. Adams, who in turn refer[r]ed me to Dr. 
Newton in Seattle.
  Dr. Newton sat down with me and went over my 
medical history with me.  He asked me questions 
about different things that I may have taken that 
might have caused this condition.  He told me the 
only thing that I could have taken that could 
have caused this condition was excessive alcohol 
I consumed while in the service. 
  The last ship I was on, the USS Sacremento AOE-
1, my leading petty officer SH1 [J.B.], informed 
me that they were going to send me to alcohol 
rehab, to help with my problem.  They then 
decided against it at the last minute.

(emphasis added).

The veteran has also submitted statements from former service 
mates attesting to their personal knowledge of the veteran's 
alcohol usage in service.  Service mate L.K., who spent a 
year with the veteran, recalls the veteran being a "HEAVY 
DRINKER" "DAILY RANGING FROM A FEW BEERS TO CASES OF BEER, 
WINE, RUM AND COKE, VODKA, GALLIANO, AND SOMETIMES BEER, WINE 
AND HARD LIQUOR ALL ON THE SAME DAY AND EVEN 3 AND 4 DAY 
BINGES."  

A statement from J.B., his immediate supervisor aboard the 
USS Sacramento, indicated that it was common knowledge that 
the veteran had tendencies to consume alcoholic drinks, but 
that such drinking did not affect his military job and 
performance.

A statement from R.G.C., Sr., who served with the veteran 
aboard the USS Sacramento and had been his onshore roommate, 
included the following recollection of the veteran's in-
service alcohol usage:

... I can remember we would all come home from work 
and start drinking.  [The veteran] would drink a 
1.75 ltr of whiskey almost every night and on the 
week end just for a change he would drink a case 
(12 bottles) of Cold Duck.  We were all pretty 
heavy drinker[s].  But we would get up and go to 
work, feeling pretty bad for the first half of 
the day.  I feel at that time we were working 
alcoholics.
  At one point our divisional chief, SHC [B.], 
was going to send [the veteran] to alcohol rehab.  
SHC [B.] scheduled [the veteran] for rehab but 
then at the last minuet [sic] something came up 
and [the veteran] did not go.

The veteran contends that his in-service alcohol usage was 
sufficient to cause his AVN but insufficient to constitute 
alcohol "abuse."  He does not allege that his alcohol usage 
was involuntary, and specifically argues against the 
proposition that he met at any time the medical definition of 
alcohol addiction.  As held in Allen, an alcohol-related 
disability due to voluntary abuse of alcohol is not subject 
to compensation under 38 U.S.C.A. § 1110.  Allen, 237, F.3d. 
at 1377.  Moreover, the Allen court itself defined a primary 
alcohol-related disability as "arising during service from 
voluntary and willful drinking to excess."  

As demonstrated above, statements from the veteran and his 
service mates refer to his in-service drinking in terms of 
excessive or heavy drinking.  As shown above, the veteran 
himself has stated for the record his own perception that his 
drinking was to such an excess as to be "more than was good 
for him."  Additionally, the April 2008 VA examiner and Dr. 
Newton's May 1998 opinion medically characterized the 
veteran's in-service alcohol consumption as "excessive."  
On this record, the Board finds that the overwhelming lay and 
medical evidence of record establishes that the veteran's AVN 
of the hips results from his voluntary and willful drinking 
to excess during service.  As such, the Board affirms the 
RO's determination that the veteran's AVN of the hips cannot 
be deemed in the line of duty under applicable VA statutes 
and regulations.  The claim, therefore, is denied.

In reaching this decision, the Board emphasizes that the 
veteran's current claim on appeal was filed after October 31, 
1990, so that the provisions of the OBRA are the controlling 
law in this case.  The Board further notes that the holding 
in Barela v. West, 11 Vet. App. 280 (1998), which held that 
38 U.S.C.A. § 1110 did not preclude awarding service 
connection for alcohol abuse, was overturned and cannot be 
applied retroactively.  See Brewer v. West, 11 Vet. App. 228, 
231-33 (1998); Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
This decision is also in accord with opinions set forth by 
VA's General Counsel in VAOPGCPREC 7-99 and VAOPGCPREC 2-98.

As the preponderance of the evidence is against this claim, 
the "benefit-of-the-doubt" rule is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.  Additionally, insofar as the veteran may be 
seeking service connection for AVN based on alcohol addiction 
incurred in service, the Board notes that the veteran has 
adamantly denied ever meeting the criteria for alcohol 
addiction, and there is no competent medical opinion of 
record to support such a diagnosis.  As such, the Board finds 
no basis in the record to address this issue.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This claim was initially adjudicated in December 1998, which 
predates the passage of the VCAA.  As such, the requirement 
for a VCAA compliant notice predating the initial unfavorable 
decision on the claim by the agency of original jurisdiction 
(AOJ) is an impossibility in this case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the RO provided the veteran letters in November 
2003 and August 2004 which advised him of the types of 
evidence and/or information deemed necessary to substantiate 
his claim as well as the relative duties upon himself and VA 
in developing his claim.  He was specifically advised of the 
criteria pertaining to line of duty determinations, and 
instructed to send in any evidence in his possession 
pertinent to his claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
An Administrative Decision on the line of duty question was 
issued in March 2005, and the timing deficiencies of these 
notices were cured with readjudication of the claim in a 
March 2005 supplemental statement of the case (SSOC).  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Additionally, an April 2008 RO letter advised the veteran of 
the criteria for establishing a disability rating and 
effective date of award should service connection be 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  This timing deficiency was cured with readjudication 
of the claim in a May 2008 SSOC.  See Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett, 20 Vet. App. 370, 376 (2006).

On review of the record, the Board finds that any defect with 
regard to the timing or content of the notice to the veteran 
is harmless because the veteran has actual notice of the 
evidentiary requirements concerning the dispositive issue of 
this case - whether his AVN of this hips is a primary alcohol 
use disorder.  He has had ample opportunity to present 
evidence on his in-service alcohol usage and has provided 
testimony and lay statements pertaining to this issue.  In 
pleadings before the Court, the veteran's representative did 
not argue any notice deficiencies in this case.  The Board 
finds that there has been no prejudice to the veteran, who 
has had a meaningful opportunity to participate in his claim 
with the assistance of his attorney, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence, and the veteran has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
obtained his service medical records, his Social Security 
Administration records, his VA clinical records and all 
identified private medical records.

VA also obtained medical opinion as necessary to decide the 
claim.  This opinion identified the veteran's alcohol usage 
as the likely cause of his AVN of the hips, as claimed.  As 
his AVN is of primarily alcohol usage, his claim for 
compensation is barred as a matter of law.  The Board further 
notes that the veteran has denied persistent or recurrent 
symptoms of disability since service, and the Board finds no 
credible evidence of continuity of symptomatology in this 
case.  As such, there is no basis for obtaining further 
examination or opinion in this case.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for AVN of the hips is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


